Citation Nr: 1032903	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-29 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to service connection for a chronic disorder 
manifested by chills, night sweats, aches, and pains (claimed as 
tuberculosis). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from February and March 2008 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

While on appeal, the United States Court of Appeals for Veterans 
Claims (Court) addressed a case involving the scope of filed 
claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court 
held that a claim is not limited to the diagnosis identified by 
the Veteran.  A claimant's identification of the benefit sought 
does not require any technical precision.  Ingram v. Nicholson, 
21 Vet. App. 232, 256-57 (2007)("It is the pro se claimant who 
knows what symptoms he is experiencing and that are causing him 
disability, .... [and] it is the Secretary who knows the 
provisions of title 38 and can evaluate whether there is a 
potential under the law to compensate an averred disability based 
on a sympathetic reading of the material in a pro se 
submission");  see also Brokowski v. Shinseki, 23 Vet. App. 79 
(2009) (a claimant may satisfy this requirement by referring to a 
body part or system that is disabled or by describing symptoms of 
the disability).  More precisely, a claim is for a disability 
that may reasonably be encompassed by several factors including: 
(1) the claimant's description of the claim; (2) the symptoms the 
claimant describes; and (3) the information the claimant submits 
or that [VA] obtains in support of the claim.   See Clemons.

Here, a review of the claims file, to include the transcript of a 
July 2010 personal hearing, shows that the Veteran has broadly 
claimed service connection for a chronic disorder manifested by 
chills, night sweats, aches, and pains.  The Veteran asserts that 
these symptoms are the result of an active tuberculosis infection 
or the chronic residuals related thereto.  However, in light of 
the holding in Clemons, the Board finds that the Veteran's claim 
should not be limited to a single type of infectious disorder.  
Instead, the claim is properly characterized broadly as a claim 
of service connection for chronic disorder manifested by chills, 
aches, and pains.

The Veteran testified during a hearing before a Decision Review 
Officer (DRO) at the RO in June 2009; a transcript of that 
hearing is of record.

In July 2010, the Veteran testified at a Board hearing at the VA 
Central Office in Washington, DC, before the undersigned; a 
transcript of that hearing is of record.  The record was held 
open for a period of 60 days to afford the Veteran an opportunity 
to submit an additional medical opinion.

In July and August 2010, the Veteran and his representative 
submitted to the Board additional evidence for consideration in 
connection with the claim on appeal.  Each also submitted a 
waiver of RO jurisdiction of such evidence.  Thus, the Board 
accepts this evidence for inclusion in the record on appeal.  38 
C.F.R. § 20.1304 (2009).

The issue of entitlement to service connection for chronic 
disorder manifested by chills, aches, and pains is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a June 2009 statement, the Veteran indicated that he wished to 
withdraw the appeals concerning matters of entitlement to service 
connection for lung, sinus, and prostate disorders.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the 
Veteran concerning the matter of entitlement to service 
connection for a lung disorder have been met and that appeal is 
dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal by the 
Veteran concerning the matter of entitlement to service 
connection for a sinus disorder have been met and that appeal is 
dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.202, 20.204 (2009).

3.  The criteria for withdrawal of a substantive appeal by the 
Veteran concerning the matter of entitlement to service 
connection for a prostate disorder have been met and that appeal 
is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2009).

In this case, it was expressly indicated by the Veteran that he 
wished to withdraw his appeals concerning the matters of 
entitlement to service connection for lung, sinus, and prostate 
disorders in a June 2009 statement of record.  His desire to 
withdraw these issues was reiterated at his July 2010 personal 
hearing.  Transcript at 3.  Accordingly, the Board does not have 
jurisdiction to review the appeal concerning these issues, and 
the appeals of these issues are dismissed without prejudice.


ORDER

The appeal for entitlement to service connection for a lung 
disorder is dismissed.

The appeal for entitlement to service connection for a sinus 
disorder is dismissed.

The appeal for entitlement to service connection for a prostate 
disorder is dismissed.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service connection 
for tuberculosis is warranted.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

When a veteran served continuously for 90 days or more during a 
period of war or after December 31, 1946, and specified diseases, 
to include tuberculosis, become manifest to a degree of 10 
percent within three years from the date of separation of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2009).

Evidence of activity on comparative study of x-ray films showing 
pulmonary tuberculosis within the 3-year presumptive period 
provided by 38 C.F.R. § 3.307(a)(3) will be taken as establishing 
service connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods.  38 C.F.R. § 3.371(a).  A 
diagnosis of pulmonary tuberculosis will be acceptable only when 
provided in:  (1) service department records; (2) VA medical 
records of examination, observation or treatment; or (3) private 
physician records on the basis of that physician's examination, 
observation or treatment of the veteran and where the diagnosis 
is confirmed by acceptable clinical, x-ray or laboratory studies, 
or by findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374 (2009); 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).

A positive purified protein derivative (PPD) test is not the same 
thing as a medical diagnosis of active tuberculosis; nor is it by 
itself considered a disability that can be service-connected.  
Rather, a PPD test result is considered to be a laboratory 
finding used in exploring a possible diagnosis of tuberculosis; 
purified protein derivative examination is used to test for 
exposure to Mycobacterium tuberculosis.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1498, 1962 (30th ed. 2003).  Thus, service 
connection cannot be granted based solely on a showing of a 
positive PPD skin test.

The Veteran contends that was exposed to and contracted 
tuberculosis while stationed in Southeast Asia (Okinawa and 
Vietnam) during service.  


Service treatment records do not reflect any treatment, 
diagnosis, or findings of tuberculosis.  In Report of Medical 
History forms dated in April 1966 (pre-induction) and May 1968 
(separation), the Veteran indicated that he had lived with 
someone who had tuberculosis. 

Private treatment records from Dr. K. dated in July 2006 
reflected complaints of severe chills since he was in his 20s and 
listed a diagnosis of PPD.  A July 2006 private chest X-ray 
report listed a history of positive tuberculosis test but 
revealed no acute process.  A March 2007 statement from this 
physician detailed that the Veteran had a positive PPD as well as 
negative chest X-ray findings and was receiving isoniazid (INH) 
treatment prophylactically to prevent conversion.  It was 
specifically noted that he had no evidence of active 
tuberculosis.   

The Veteran reported a history of 20 to 30 minute chills every 
month or so in a July 2006 treatment note from Wake Forest 
Medical Center.  In a March 2007 statement, Dr. O. F., noted that 
the Veteran came into his office with an abnormal chest X-ray as 
well as symptoms of chills.  The private physician indicated that 
the Veteran had no active tuberculosis and listed an impression 
of contact with or exposure to a communicable disease. 

In October 2007 and July 2010 statements, another private 
physician, Dr. F. J., noted that the Veteran had a one year 
history of positive PPD conversion after a longstanding history 
of nighttime chills.  It was further indicated that the Veteran 
received Isoniazid prophylaxis for a period of 9 months.  He 
opined that the Veteran's tuberculosis was at least as likely as 
not contracted while he was stationed in Southeast Asia.  The 
physician noted that the Veteran had reported no other 
tuberculosis exposure or work in nursing homes and that his only 
high risk possible exposures were during his active duty service 
in Vietnam.  In his July 2010 addendum, the physician noted that 
the Veteran continued to have night sweats and night chills that 
were consistent with the possibility of tuberculosis.  He 
recommended that the Veteran be evaluated by a pulmonologist or 
infectious disease specialist to clarify his possible condition.  

The Veteran also submitted statements from his family dated in 
May 2009 and December 2009 which noted that they had witnessed 
him have uncontrollable episodes of tremors or chills as well as 
night sweats for many years.  

During his June 2009 and July 2010 hearings, the Veteran asserted 
that he had never lived with anyone with tuberculosis but that 
his grandfather had suffered from silicosis after being a 
coalminer for his entire life.  He reported that he continued to 
experience painful, severe chills and night sweats that began 
when he first got back from Vietnam.
 
In light of the cumulative record discussed above, the AMC/RO 
should arrange for the Veteran to undergo an examination to 
determine the nature and etiology of his claimed tuberculosis on 
appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Specifically, and a result of the recent statement from Dr. F.J., 
it is unclear as to whether the Veteran currently suffers from 
active tuberculosis or the chronic residuals related to 
tuberculosis or another infectious process.  Clarification is 
also needed to determine whether the Veteran's tuberculosis or 
infectious process, if such exists, to related to his active 
service.

The claims file reflects that the Veteran has received medical 
treatment from the VA Medical Center (VAMC) in Salem, Virginia; 
however, the claims file does not contain any VA treatment 
records.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The AMC/RO should obtain and associate with the 
claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA clinical records pertaining to 
the Veteran's claimed tuberculosis from the 
VAMC in Salem, Virginia, for the period from 
July 1968 to the present.

2.  Thereafter, the Veteran should be 
afforded an appropriate VA examination to 
determine the nature and etiology of the 
disorder that results in chronic chills, 
aches, and pain (claimed tuberculosis).  All 
indicated tests and studies are to be 
performed.  The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Infectious 
Disabilities Examination.  Prior to the 
examination, the claims folder and a copy of 
this remand must be made available to the 
examiner for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report of the 
examiner.

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to provide an opinion as to whether 
it is as least as likely as not (50 percent 
probability or greater) that any diagnosed 
infectious process, to include tuberculosis, 
with current claimed symptoms of pain, severe 
chills, and night sweats is etiologically 
related to his period of active service.  In 
doing so, the examiner should acknowledge and 
discuss the statements from the Veteran 
asserting the continuity of symptomatology 
since service as well as the private medical 
opinions dated in October 2007 and July 2010 
from Dr. F. J. and dated in March 2007 from 
Dr. K. and Dr. O. F.

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims file.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

4.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained since 
the issuance of the supplemental statement of 
the case in July 2009.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


